414 So.2d 640 (1982)
Van William DAVENPORT, Appellant,
v.
STATE of Florida, Appellee.
No. AD-440.
District Court of Appeal of Florida, First District.
June 2, 1982.
Michael Allen, Public Defender, Melanie Ann Hines, Asst. Public Defender, for appellant.
No appearance for appellee.
MILLS, Judge.
Davenport's appeal from the trial court's denial of his motion for reduction of sentence pursuant to Fla.R.Crim.P. 3.800 is dismissed because such orders are not appealable. Ziegler v. State, 380 So.2d 564 (Fla. App. 1980); Hallman v. State, 371 So.2d 482 (Fla. 1979), affirming 343 So.2d 912 (Fla. 2d DCA 1977).
McCORD and SHIVERS, JJ., concur.